Avery, Presiding Judge
(W. S.), dissenting.
*173I am of the opinion that the Decree of the Chancellor in the above styled canse is correct.
I agree with the majority Opinion to the extent that it concurs with the Opinion of the Chancellor that the notice which was sent to the Taxicab Companies in question, advising them that the tax to be paid under the Ordinance in question, was due on the first day of July and the first day of January in each year, and that these notices, together with the receipt issued, constitute an estoppel on the part of the City to contest the rights of these taxicab owners on the theory that the payments were not due until the 20th of each January and July.
It must be remembered that the Ordinance was absolutely void and not merely voidable. Being so, it had no effect and the notice from the City constitutes the information relative to the due date of such tax. A copy of the notice is set out on page 7 of the Majority Opinion and within it, after setting out the amount of the tax alleged to be due on the cabs, is contained the following statement:
“Please call at once or mail your remittance immediately to cover this tax, otherwise penalties will accrue.”
The learned Chancellor in his Opinion said:
“The Court rules that the same is true with the other years in dispute. I don’t see how this complainant could receive this card and consider other than that after the first day of January of each year, he was subject to having his business stopped by operation of law for failure to pay this tax.”
*174It must be remembered, as reflected by the record, that the City Commissioners of the City of Memphis constitute the only authority for granting the certificate of convenience and necessity, and that they have the same powerful authority within the city limits and certain areas around that limit, as the Public Service Commission has in the State of Tennessee; that certificates had been issued to the taxicab companies in question, which were subject to revocation upon failure to pay the tax levied by the void Ordinance, and further that operation without a certificate upon the streets of Memphis subjects the operator to a fine for such violation.
Under the circumstances as shown by the record, it seems clear to me that this tax was paid under duress and that the Chancellor was correct in his construction and application of the cases decided by the Supreme Court and referred to in his Opinion as the basis for his conclusions.